Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims 
1.		This application is a 371 of PCT/EP2017/084157 12/21/2017, which claims benefit of the foreign application: LUXEMBOURG 93397 12/23/2016.
2.      Amendment of claims 1, 20 and 24, cancelation of claims 2-19, 21-23, 25, 32, 34-42 and 44-51 in the amendment  filed on 03/01/2021 is acknowledged. Claims 1, 20, 24, 26-31, 33 and 43 are pending in the application. 
Responses to Amendments/Arguments
3.	The rejection of claim 1 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 3/01/2021.
4.	The rejection of claim 20 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 3/01/2021.  Since claim 2 has been canceled, therefore rejection of claim 2 under 35 U.S.C. 112 (b) has been obviated herein.
5.	Since Fladung et al. ‘384 does not disclose the instant methods of use, therefore it is distinct from the instant invention. The rejection of claim 1, 20 and 24 under 35 U.S.C. 103 (a) has been overcome in the amendment filed on 3/01/2021.  Since claims 2 and 23  have been canceled, therefore rejection of claims 2 and 23 under 35 U.S.C. 103 (a) has been obviated herein.
6.	Claims 1 and 24 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "metyrapone" and “efinaconazole” in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that 
metyrapone and efinaconazole do not have an imidazole moiety.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, section (b) of claim 20  recites the broad recitation “a small organic molecule comprising at least two carbon atoms having a molecular weight in the range between 100 and 2000 Dalton”; and the claim 1  recites a compound of formulae (IV), (V), (XV), (XVII)(XIX) and (XX) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Correction is required.

8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 30, 2021